2015 IL App (1st) 140036
                                         No. 1-14-0036
                                Opinion filed December 31, 2015

                                                                             FIFTH DIVISION

                                              IN THE

                             APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                    )       Appeal from the Circuit Court
     ILLINOIS,                                     )       of Cook County.

          Plaintiff-Appellee,                      )
                                                   )
          v.                                       )       No. 08 CR 20482
                                                   )
     LAMARR MAXEY,                                 )       The Honorable
                                                   )       Timothy Joseph Joyce,
          Defendant-Appellant.                     )       Judge, presiding.



               JUSTICE GORDON delivered the judgment of the court, with opinion.
               Presiding Justice Reyes and Justice Palmer concurred in the judgment and opinion.




                                           OPINION


¶1        Defendant Lamarr Maxey pled guilty to attempted aggravated robbery and

       was sentenced to 11 years with the Illinois Department of Corrections (IDOC).
     No. 1-14-0036

¶2         On this direct appeal, defendant asks us to vacate as void a prior bond order.

        Specifically, defendant argues that the trial court erroneously placed him on

        bond during a prior appeal by the State, although Illinois Supreme Court Rule

        604(a)(3) provides that "[a] defendant shall not be held in jail or to bail during

        the pendency of an appeal by the State." Ill. S. Ct. R. 604(a)(3) (eff. Dec. 11,

        2014). 1 As a result of this order, defendant received consecutive sentences in

        another case. Section 5-8-4(d)(8) of the Unified Code of Corrections (Code)

        provides that, "[i]f a person charged with a felony commits a separate felony

        while on pretrial release *** then the sentences imposed upon conviction of

        these felonies shall be served consecutively regardless of the order in which the

        judgments of conviction are entered." 730 ILCS 5/5-8-4 (West 2014).

¶3         Defendant asks us to declare the prior bond order void and to vacate the

        consecutive sentences entered in the other case, which is not before us on this

        appeal. For the following reasons, we do not find defendant's arguments on this

        issue persuasive.

¶4         In the alternative, defendant asks us to allow him to withdraw his guilty plea

        in the case at bar, because it was allegedly based on a misunderstanding that his

        guilty plea would not prevent him from subsequently challenging the prior bond

           1
             Illinois Supreme Court Rule 604 was amended effective December 3,
     2015. However, this amendment had no effect on the sections which we quote in
     this opinion.
                                              2
     No. 1-14-0036

       on appeal. Again, for the reasons explained below, we are not persuaded by

       defendant's argument.

¶5        Lastly, defendant asks us to correct the mittimus to reflect the 1,045 days of

       credit served. In response, the State asks us to reduce the days of credit to 951

       days. Pursuant to our supreme court's decision issued last month in People v.

       Castleberry, 2015 IL 116916, we must deny the State's request. We do order

       the mittimus corrected to reflect the trial court's order.

¶6                                    BACKGROUND

¶7        Since the issue before us is purely procedural, we provide here the

       procedural history of the case below.

¶8        After being indicted for attempt aggravated robbery, defendant filed a

       motion to quash arrest and suppress evidence. After an evidentiary hearing, the

       trial court granted defendant's motion on October 7, 2009. On November 4,

       2009, the parties appeared in court and the State indicated its intent to file, on

       the same day, a certificate of substantial impairment and notice of appeal.

       Defense counsel "object[ed] to the filing of that" and also "ask[ed] for an appeal

       bond because *** this [could] take[] two years while it pends."        The parties

       then agreed to a continuance to November 10, 2009. As it stated it would do,

       the State filed both a notice of appeal and a certificate of substantial impairment

       on November 4, 2009.

                                               3
       No. 1-14-0036

¶9                On November 10, 2009, the parties agreed to another short continuance,

         and appeared again on November 24, 2009. The State argued that the trial court

         lacked jurisdiction to reconsider its ruling on defendant's motion, and that the

         appeal had to proceed. Defense counsel responded: "I would ask you to set

         that $10,000 I-bond,[ 2] as this case could linger for several years before

         ultimately being resolved in Mr. Maxey's favor and it is punitive to hold him in

         custody while waiting that verdict."

¶ 10        Defense counsel then paraphrased Illinois Supreme Court Rule 604(a)(3)

         (eff. Dec. 11, 2014), stating: "The defendant shall not be held in jail or to bail

         during pending [sic] a pendency of an appeal by the State or of a petition or

         appeal by the State under Rule 315 A, unless there are compelling reasons for

         his or her continued detention or being held for bail."

¶ 11        The assistant State's Attorney (ASA) then responded: "I think I gave you

         compelling reasons." However, the trial court held: "I don't think so." The

         court then instructed defense counsel: "Draft the order."     To which, defense

         counsel responded: "Yes, sir."

¶ 12        The half-sheet entry for November 24, 2009, states: "PD (Vern) State Files

         Certificate of Impairment nunc pro tunc 11/01/09[.] [B]ail set at $10,000 I Bond




            2
                An I-bond is a recognizance bond.
                                                4
       No. 1-14-0036

          # 6698202 off call." An order, dated November 24, 2009, also stated: "Bail set

          at $10,000 I Bond # 6698202."

¶ 13         While the State's appeal was pending, defendant was arrested in another case

          (No. 11 CR 07414-01). On May 27, 2011, this court reversed the trial court's

          grant of defendant's motion to quash and suppress evidence and remanded for

          further proceedings in the case on appeal before us (No. 08 CR 20482). People

          v. Maxey, 2011 IL App (1st) 100011. On December 20, 2012, after a bench

          trial, defendant was found guilty in case No. 11 CR 07414-01 of aggravated

          fleeing and eluding and residential burglary. 3 The sentencing was scheduled for

          a later date.

¶ 14         Prior to defendant's sentencing in case No. 11 CR 07414-01, the parties

          appeared in court in case No. 08 CR 20482 on January 10, 2013, and defense

          counsel filed a motion to vacate the bond in case No. 08 CR 20482, which had

          been entered several years earlier in 2009. The trial court denied the motion,

          holding: "I do not think that Rule 604 *** requires, quote, compelling reasons,

          unquote, for someone to be held on an I-bond or on a recognizance bond."

¶ 15         The trial court further stated: "And pending resolution of this case, if it

          comes up to argue this again, should he be found guilty of this offense, you can

          make whatever argument you see fit on his behalf, but I agree you are entitled
             3
               Case No. 11 CR 07414-01 is currently pending on appeal before another
       division of this court in appeal No. 1-13-698.
                                               5
       No. 1-14-0036

         to have a decision now in order to make whatever decisions you want to make

         hereafter."

¶ 16        Then the parties proceeded to discuss the pending plea offer from the State

         and defendant's pending suppression motion. The trial court described the

         State's plea offer of 11 years as "extremely generous," in light of the 6 to 30

         year sentencing range and defendant's lengthy criminal history. Defense counsel

         stated that defendant wanted to know if they could proceed on the suppression

         motion and then, if it was denied, could he still accept the State's plea offer of

         11 years. The court responded: "If he wants the 11, he can have the 11 right

         now. If he wishes to reject the 11, and you're absolutely entitled to reject the

         11, but we are going to fish or cut bait, which means we're going to make a

         decision."

¶ 17        The parties went off the record and then the following colloquy between

         defendant and the trial court ensued on the record:

                   "DEFENDANT: Your Honor, I just feel like, you know, the caselaw

               and everything, you know, based on Supreme Court Rule 604(a)(3), you

               know, I was supposed to be released unconditionally. I mean, bail is bail,

               you know.

                   And as [the other trial judge] stated on the 24th of November when he

               let me go, he said–[ASA] asked a compelling reason. He said I don't

                                               6
No. 1-14-0036

        think so. I mean, you read the transcript. You know, I'm saying absent a

        compelling reason, you know, I was entitled to unconditional release

        under [Rule] 604(a)(3). And I feel like–you know, I understand that I

        was out on bond and–I mean, I was out on bond, but if I got my

        unconditional release, I wouldn't have–you know, I wouldn't be out on

        bond. So that's why I just don't feel like, you know, a consecutive

        sentence is in order, you know, based on the fact that I was out on a bond

        that I shouldn't have been out on, you know.

           THE COURT: I appreciate that, that is the effect of the ruling. I got

        that, Mr. Maxey. I didn't not take that seriously. I understand fully its

        importance–

           DEFENDANT: I want to also–

           THE COURT: Go ahead.

           DEFENDANT: I also want to ask, you know, by me pleading guilty,

        is this issue moot now? I mean, can I under [sic] blame error of the

        Supreme Court Rules–I mean, am I able to bring this back up? Because I

        feel this is a plain error that I was released on bond in the first place. I

        mean, the Supreme Court Rule, it's clear. They say unless compelling

        reasons, and the burden was on the State to submit these compelling

        reasons. The Judge ruled. And you read the transcript. He said no

                                        7
No. 1-14-0036

        compelling reason, I don't think so. I mean, those are the exact four

        words he spoke, I don't think so. [ASA] asked him, your Honor, I think,

        based on the transcripts, she said I offered compelling reasons. [The

        other trial judge] pointblank said I don't think so.

           So I'm saying there were no compelling reasons at the time. So based

        upon no compelling reasons at the time, why am I out on bond if the rule

        is clear, you know? Not to be held to bail or held pending, you know,

        unless a compelling reason–compelling reasons exist. It's just the plain

        language of the statute–I mean, the rule suggests that I wasn't supposed to

        be held–I wasn't supposed to be held to bail.

           THE COURT: I'm not going to give you legal advice about what

        course you want to take. If you plead guilty, if I accept the plea of guilty

        and make a finding that it is voluntarily, freely and knowingly made, I

        anticipate I will go along with the sentencing recommendation that I

        made, which was 11 years in the Illinois Department of Corrections for

        this offense.

           I am not making it consecutive to any other sentence, because there is

        no other sentence that you're serving at this time. So I can't say that this

        sentence will be consecutive to some other sentence. I don't do that.

        You're not serving some other sentence at this time that I will say this

                                         8
       No. 1-14-0036

               sentence will be concurrent or this sentence will be consecutive. I'm just

               going to sentence you today.

                   DEFENDANT:         Oh, okay.     One more thing. By me raising this

               motion here in your courtroom, that doesn't prevent me from raising it

               also in [case No. 11 CR 07414-01], does it?

                   THE COURT: I'm not giving you any legal advice. What do you

               want to do?

                   DEFENDANT: I'm going to sign the paper.

                   THE COURT: Excuse me?

                   DEFENDANT: I will sign the paper.

                   THE COURT: You mean you wish to plead guilty?

                   DEFENDANT: Yes."

¶ 18        Defendant then pled guilty.       Prior to sentencing, the trial court asked

         defendant if there was "[a]nything [he] wished to say," and defendant replied:

         "I would just like to reiterate, you know, I feel like I shouldn't have been held to

         bond on this case. It was an error for me to be put out on bond. Basically, I was

         eligible for unconditional release." The trial court then sentenced defendant to

         11 years with IDOC, plus three years of mandatory supervised release, with

         credit for 1,044 days served. The trial court then informed defendant of his



                                                9
       No. 1-14-0036

         appeal rights, stating that he had to first file in the trial court a written motion

         within 30 days if he wished to withdraw his guilty plea.

¶ 19        Thus, defendant pled guilty and was sentenced in the case at bar on January

         10, 2013. Less than 30 days later, on February 5, 2013, defendant filed a pro se

         motion to withdraw his guilty plea in case no. 08 CR 20482. Defendant raised a

         number of issues, including that he received ineffective assistance of counsel

         "in that he was mislead [sic] into believing that he would be able to appeal

         various pre-trial rulings to the appellate court regardless of his guilty plea which

         he knows 'now' to be untrue." He also stated that his counsel was "ineffective

         when on January 10, 2015, he sought before *** the circuit court Defendant's

         Motion to Vacate Prior Bond knowing very well that he had requested Nov. 24,

         2009 this bond due to his lack of knowledge and his apprehension of Supreme

         Court Rule 604(a)(3) on the same day (see court transcript for that day). He was

         also ineffective *** in that he could have raised my issue about defendant's

         bond pursuant to Ill. Supreme Court Rule 604(c) Appeals From Bail Orders by

         Defendant Before Conviction which then would have been appealable to the

         Appellate Ct."

¶ 20        On February 27, 2013, in case No. 11 CR 07414-01, defendant was

         sentenced to 20 years and 3 years, respectively, for residential burglary and

         aggravated fleeing and eluding. These two sentences ran concurrently to each

                                                10
       No. 1-14-0036

         other but consecutive to the 11 year sentence imposed in the case at bar (No. 08

         CR 20482).

¶ 21        In response to defendant's motion to vacate his plea, the trial court appointed

         counsel, and appointed counsel filed a supplemental motion on September 5,

         2013. The supplemental motion made several claims, including that defendant's

         guilty plea was based on a misapprehension of the law, in that he did not

         understand that his guilty plea would bar him from appealing the denial of his

         motion to vacate his prior bond.        On October 3, 2015, counsel filed an

         "Addendum to Supplemental Motion to Vacate Guilty Plea," which added

         claims that are not at issue on this appeal.

¶ 22        On December 17, 2013, the trial court denied defendant's motion to vacate

         his plea, finding that his plea was voluntarily made. The court observed:

                   "THE COURT: There is nothing that the Court said or did that would

               have led Mr. Maxey to believe he had a right to appeal the propriety of

               rulings in that regard.

                   And as the State points out, and as I think my questions alluded to

               earlier, the question of whether Mr. Maxey was on bond or not at the

               time he committed the second offense was completely, totally, absolutely

               irrelevant then and irrelevant now because this was the first case that got



                                                11
       No. 1-14-0036

               resolved. So the issue of whether he was on bond or not is simply not an

               [sic] justiciable issue for this Court to resolve, not then and not now."

¶ 23        The trial court also granted defendant's motion to correct the mittimus, to

         which the State had no objection. The court granted defendant an additional

         day's credit, for a total of 1,045 days considered served, which was entered

         nunc pro tunc to the date of the guilty plea.

¶ 24        On December 17, 2013, defendant filed a notice of appeal in the case at bar

         (No. 08 CR 20482) appealing the trial court's denial of defendant's motion to

         withdraw his guilty plea.

¶ 25        The notice of appeal in case No. 11 CR 07414-01 was filed on March 9,

         2013. Over two years later, on October 13, 2015, the State filed a motion in that

         appeal to consolidate it with the appeal now before us. On October 19, 2015,

         a different division of this court denied the State's motion to consolidate. On

         November 12, 2015, that division heard oral argument, but it has not yet issued

         a decision.

¶ 26                                      ANALYSIS

¶ 27            On this direct appeal, defendant raises three claims: (1) that the prior

         order granting defendant an I-bond during a prior appeal must be vacated as

         void; (2) that the trial court should have allowed defendant to withdraw his

         guilty plea because he did not understand that his guilty plea would preclude

                                                12
       No. 1-14-0036

         him from his challenging his bond on appeal; and (3) that the mittiums should

         be corrected. For the reasons explained below, we order the mittimus corrected.

         However, we do not find defendant's other arguments persuasive and we affirm

         the defendant's judgment and conviction.

¶ 28                                  I. The Bond Order

¶ 29        First, defendant asks us to vacate as void the bond order issued during a

         prior appeal in this case, and to vacate the consecutive sentences that were

         imposed in a different case as a result of the bond order.

¶ 30        In response, the State argues that the sole procedure for vacating a bond

         order is set forth in Supreme Court Rule 604, and the time for appealing the

         order has passed. The rule specifically provides that an appeal "may be taken at

         any time before conviction" (emphasis added) (Ill. S. Ct. R. 604(c) (eff. Dec.

         11, 2014)), and there is no dispute that defendant did not appeal the bond prior

         to conviction.

¶ 31        The issue of whether the applicable Supreme Court Rules permit the appeal

         in this case is a question of statutory interpretation, which we review de novo.

         In re Michael D., 2015 IL 119178, ¶ 9. "The same rules of construction apply to

         both" statutes and Supreme Court Rules. In re Michael D., 2015 IL 119178, ¶ 9.

         Our primary objective is to give effect to the drafters' intent, which is best

         indicated by the plain language of the statue. In re Michael D., 2015 IL 119178,

                                               13
       No. 1-14-0036

         ¶ 9. De novo review means that the reviewing court performs the same analysis

         that a trial judge would perform. A.M. Realty Western L.L.C. v. MSMC Realty

         L.L.C., 2012 IL App (1st) 121183, ¶ 37.

¶ 32        Supreme Court Rule 604(c) provides in relevant part:

                   "(1) Appealability of Order With Respect to Bail. Before conviction a

               defendant may appeal to the Appellate Court from an order setting,

               modifying, revoking, denying, or refusing to modify bail or the

               conditions thereof. As a prerequisite to appeal the defendant shall first

               present to the trial court a written motion for the relief to be sought on

               appeal. ***

                   (2) Procedure.     The appeal may be taken at any time before

               conviction by filing a verified motion for review in the Appellate Court.

               ***" Ill. S. Ct. R. 604(c) (eff. Dec. 11, 2014).

¶ 33        There is also no dispute that defendant did not utilize Rule 604(c)'s

         procedure for appealing an order setting "bail or the conditions thereof." Ill. S.

         Ct. R. 604(c) (eff. Dec. 11, 2014). Defendant's primary argument to this court is

         that the I-bond in this case constituted "bail" in violation of another part of Rule

         604, namely subsection (a)(3), which prohibits holding defendant "to bail

         during the pendency of an appeal by the State." Ill. S. Ct. R. 604(a)(3) (eff.

         Dec. 11, 2014). If defendant is correct and the I-bond constituted "bail" within

                                                14
       No. 1-14-0036

         the meaning of Rule 604(a)(3), then this same rule also required him to file his

         motion for review "before conviction" (Ill. S. Ct. R. 604(c) (eff. Dec. 11,

         2014)). If defendant is not correct and the I-bond did not constitute "bail" as the

         State contends, then his claim fails on the merits, because he then would not

         have been "held to bail" in violation of the rule. Ill. S. Ct. R. 604(a)(3) (eff.

         Dec. 11, 2014). Either way, his claim fails. See Maksym v. Board of Election

         Commissioners, 242 Ill. 2d 303, 322 (2011) (" '[W]here the same, or

         substantially the same, words or phrases appear in different parts of the same

         statute they will be given a generally accepted and consistent meaning, where

         the legislative intent is not clearly expressed to the contrary.' " (quoting Moran

         v. Katsinas, 16 Ill. 2d 169, 174 (1959))); Chultem v. Ticor Title Insurance Co.,

         2015 IL App (1st) 140808, ¶ 33 (" 'use of the same words or phrases in different

         sections of [a] statute should be given a consistent meaning' " (quoting Clardy

         v. Rapistan Division of Lear Siegler, Inc., 254 Ill. App. 3d 1066, 1070 (1993))).

¶ 34        In response, defendant argues, first, that "[t]he State contradicts itself on this

         point, since it claims elsewhere that the bond determination did not set 'bail.'

         [Citation.] The State then faults [defendant] for not pursuing an avenue that, by

         the State's logic, was unavailable to him." However, as we explained above, it

         is the defendant's logic which bars his claim. If we agree with defendant that




                                                15
       No. 1-14-0036

         the I-bond did, in fact, constitute bail for purposes of Rule 604, then we must

         also conclude that his claim was not timely pursuant to Rule 604.

¶ 35        Defendant cites in support People v. Beaty, 351 Ill. App. 3d 717, 723 (2004),

         which stated, without any citation or support, that: "Orders appealable under

         Supreme Court Rule 604(c)(1)–orders 'setting, modifying, revoking, denying, or

         refusing to modify bail or the condition thereof' (188 Ill. 2d R. 604(c)(1))–are

         different from an order applying the standard set forth in Supreme Court Rule

         604(a)(3)–an order which denies the unconditional release pending an appeal

         that Supreme Court Rule normally affords." Even if we found this unsupported

         dicta persuasive, its language does not apply to the case at bar. Unlike Beaty,

         this is not a case where the trial court "denie[d]" defendant "the unconditional

         release" which he sought. Beaty, 351 Ill. App. 3d at 723; see also Beaty, 351

         Ill. App. 3d at 720 (defense counsel filed a motion for defendant's immediate

         release which the trial court denied based on a finding of compelling reasons).

         By contrast, in the case at bar, the trial court granted defendant's request for an

         I-bond and directed defense counsel to draft the order.

¶ 36           In addition, Beaty was in a different procedural posture from the case at

         bar. In Beaty, the defendant sought to appeal his bond order as part of the

         State's interlocutory appeal from the adverse evidentiary ruling (Beaty, 351 Ill.

         App. 3d at 720), and the Beaty court permitted the defendant to do that (Beaty,

                                               16
       No. 1-14-0036

         351 Ill. App. 3d at 723). By contrast, in the case at bar, defendant asks us to

         consider the validity of his bond when the appeal to which it pertained is now

         over. For all these reasons, we do not find Beaty apposite to our case.

¶ 37        Defendant argues further that, even if the procedure outlined in Rule 604(c)

         applied to his claim, "nothing in the rules for direct appeals bars challenges to

         bond determinations," and defendant cites in support the Illinois Supreme

         Court's decision in People v. Bailey, 167 Ill. 2d 210, 237-38 (1995), where the

         court did discuss a bail issue on direct appeal. However, in Bailey, the supreme

         court acknowledged that, although the defendant's claims about the trial court's

         denial of bail may have been both untimely under Rule 604 and moot, it

         decided to address his claims because addressing them would advance the

         "public interest" in clarifying whether a particular statue was constitutional.

         Bailey, 167 Ill. 2d at 238. In the case at bar, defendant makes no argument that

         deciding his claim will advance the public interest.

¶ 38        The State claims that, since defendant failed to follow the procedure outlined

         in Rule 604(c), we lack jurisdiction to consider his claim. However, we are not

         barred from considering an order that was a necessary step to the order at issue

         before us (Filliung v. Adams, 387 Ill. App. 3d 40, 49 (2008)); and our supreme

         court in Bailey exercised its discretion to hear defendant's bail issue, even

         though it may have been untimely under Illinois Supreme Court Rule 604(c).

                                               17
       No. 1-14-0036

         Bailey, 167 Ill. 2d at 238. Thus, we conclude that we have jurisdiction.

         However, we are not persuaded, as our supreme court was in Bailey, that there

         is good reason to consider defendant's untimely claim in this appeal. See Bailey,

         167 Ill. 2d at 238. Defendant's ultimate goal is to vacate the consecutive

         sentences ordered in another case—not in the case at bar. In essence, we are

         being asked to render an advisory opinion, which would have no impact in the

         case at bar, but which could effect the sentences in another case currently

         pending on direct appeal. In re Alfred H.H., 233 Ill. 2d 345, 351 (2009) (as a

         general rule, Illinois courts do not render advisory opinions or consider issues

         where the outcome of the case will not be affected regardless of how those

         issues are decided). Under these unusual circumstances, we do not find good

         cause in this case to overlook the untimeliness of defendant's motion to vacate

         his bond, which was filed several years late. Our decision here, however, does

         not bind the hands of another court considering different cases or claims.

¶ 39        Defendant argues that the bond order is void and may be attacked at any

         time. Previously our supreme court recognized a "type of voidness challenge"

         which was "a challenge to a sentence that did not conform to the applicable

         sentencing statute." People v. Thompson, 2015 IL 118151, ¶ 33. "This type of

         challenge [was] based on the 'void sentence rule' from People v. Arna, 168 Ill.

         2d 107, 113 (1995), holding that a sentence that does not conform to a statutory

                                               18
       No. 1-14-0036

          requirement is void." Thompson, 2015 IL 118151, ¶ 33. However, last month

          and after the briefs were filed in this appeal, 4 our supreme court "abolished the

          void sentence rule." Thompson, 2015 IL 118151, ¶ 33 (citing People v.

          Castleberry, 2015 IL 116916, ¶ 19). "Consequently, that type of challenge is

          no longer valid." Thompson, 2015 IL 118151, ¶ 33.

¶ 40                                II. Withdraw Guilty Plea

¶ 41         In the alternative, defendant asks this court to allow him to withdraw his

          guilty plea because it was based on a misunderstanding. He claims that he did

          not understand that his plea could preclude him from challenging the validity of

          his prior bond on this appeal.

¶ 42         "Leave to withdraw a plea of guilty is not granted as a matter of right, but as

          required to correct a manifest injustice under the facts involved." People v.

          Spriggle, 358 Ill. App. 3d 447, 450 (2005); see also People v. Hughes, 2012 IL

          112817, ¶ 32 ("A defendant has no absolute right to withdraw his guilty plea.").

          Generally, the decision whether to allow a defendant to withdraw a guilty plea

          pursuant to Supreme Court Rule 604(d) is left to the sound discretion of the trial

          court and will not be reversed on appeal absent an abuse of that discretion.

          Hughes, 2012 IL 112817, ¶ 32. "An abuse of discretion occurs only when the

             4
                The reply brief in the instant appeal was filed November 10, 2015; and our
       supreme court's opinion in Castleberry, 2015 IL 116916, was issued just nine days
       later, on November 19, 2015.
                                                19
       No. 1-14-0036

         trial court's decision is arbitrary, fanciful, or unreasonable or where no

         reasonable person would take the view adopted by the trial court." Seymour v.

         Collins, 2015 IL 118432, ¶ 41.

¶ 43        A defendant may seek to withdraw his or her guilty plea on the grounds that

         the plea was entered based on a misapprehension of fact or law, or if there is a

         doubt of the guilt of the accused and the ends of justice would better be served

         by submitting the case to a trial. Hughes, 2012 IL 112817, ¶ 32; Spriggle, 358

         Ill. App. 3d at 450-51. A defendant's misapprehension of the law is well

         recognized as a reason for vacating a guilty plea. People v. Belcher, 199 Ill. 2d

         378, 383 (2002). " ' In the absence of substantial objective proof showing that a

         defendant's mistaken impressions were reasonably justified, subjective

         impressions alone are not sufficient grounds on which to vacate a guilty plea.' "

         Spriggle, 358 Ill. App. 3d at 451 (quoting People v. Artale, 244 Ill. App. 3d

         469, 475 (1993)). "The defendant bears the burden of proving that his or her

         mistaken impression was objectively reasonable under the circumstances

         existing at the time of the plea." (Emphasis in original.) Spriggle, 358 Ill. App.

         3d at 451.

¶ 44        In the case at bar, the record simply does not bear out defendant's claim that

         he was suffering from a misunderstanding. The record shows that, during the

         plea proceeding and prior to the plea, defendant expressed the issue, quite

                                               20
       No. 1-14-0036

         thoughtfully and articulately. He asked the court whether a guilty plea would

         preclude him from pursuing the bond issue in the future, and the court replied

         that it would not provide legal advice. Defendant then asked specifically: "By

         me raising this motion here in your courtroom, that doesn't prevent me from

         raising it in [case No. 11 CR 07414-01], does it?" Again, the trial court

         repeated: "I'm not giving you any legal advice." Defendant, however, decided

         to proceed without this knowledge in order to preserve the benefit of his bargain

         with the State. The record simply does not bear out defendant's claim that he

         was suffering from a misunderstanding, and thus we cannot find that the trial

         court abused its discretion.

¶ 45                                    III. The Mittimus

¶ 46        On appeal, defendant asks us to correct the mittimus to reflect the 1,045 days

         served ordered by the trial court. " 'Although a written order of the circuit court

         is evidence of the judgment of the circuit court, the trial judge's oral

         pronouncement is the judgment of the court.' " People v. Carlisle, 2015 IL App

         (1st) 131144, ¶ 87 (quoting People v. Whalum, 2012 IL App (1st) 110959,

         ¶ 41). " ' "When the oral pronouncement of the court and the written order are in

         conflict, the oral pronouncement controls." ' " People v. Carlisle, 2015 IL App

         (1st) 131144, ¶ 87 (quoting Whalum, 2012 IL App (1st) 110959, ¶ 41 (quoting

         People v. Smith, 242 Ill. App. 3d 399, 402 (1993))). Thus, we order the

                                                21
       No. 1-14-0036

         mittimus corrected to reflect the oral pronouncement of the trial court of 1,045

         days served.

¶ 47        On appeal, the State asks us to reduce the number of days served to 951 days

         served. In effect, the State is appealing the sentencing order, which Illinois

         Supreme Court Rules do not permit it to do. Last month, our supreme court

         held in Castleberry:     "Illinois Supreme Court Rule 604(a) sets forth with

         specificity those instances where the State may appeal in a criminal case. The

         rule does not permit the State to appeal a sentencing order." Castleberry, 2015

         IL 116916, ¶ 21 (discussing Ill. S. Ct. R. 604(a) (eff. July 1, 2006)). "[B]ecause

         the rule does not authorize the appeal of sentencing orders, it follows that the

         State could not have cross-appealed in the appellate court on this issue, 'since a

         reviewing court acquires not greater jurisdiction on cross-appeal than it could

         on appeal.' " Castleberry, 2015 IL 116916, ¶ 21 (quoting People v. Farmer, 165

         Ill. 2d 194, 200 (1995)).

¶ 48        In Castleberry, as in the case at bar, the State "did not file either an appeal or

         a cross-appeal in the appellate court but 'simply responded to a claim raised by

         defendant.' " Castleberry, 2015 IL 116916, ¶ 22 (quoting the State's brief in

         Castleberry). In Castleberry, the State argued that "the appellate court could,

         therefore, properly address its argument." Castleberry, 2015 IL 116916, ¶ 22.




                                                22
       No. 1-14-0036

         The supreme court responded:         "This is incorrect." Castleberry, 2015 IL

         116916, ¶ 22. The court explained:

               "As the appellee in the appellate court, the State could, without filing a

               cross-appeal, raise any argument of record in support of the circuit court's

               judgment. [Citations.] However, an appellee who does not cross-appeal

               may not 'attack the decree with a view either to enlarging his own rights

               thereunder or of lessening the rights of his adversary.' [Citation.]

                  The State's argument *** was not brought to sustain the judgment of

               the circuit court. It was instead, a new and different issue brought with a

               view to 'lessening the rights' of defendant. The State's argument was a de

               facto cross-appeal *** and, as such, was impermissible." Castleberry,

               2015 IL 116916, ¶¶ 22-23.

¶ 49        As a result, the State lacked the authority to ask for a reduction in the credit

         for days served which would have, in effect, appealed the trial court's

         sentencing order. See also Castleberry, 2015 IL 116916, ¶ 24 ("the authority

         granted under Rule 615(b)" to the appellate courts to modify sentences "is

         limited to 'reduc[ing] the punishment imposed by the trial court' " (quoting Ill.




                                               23
       No. 1-14-0036

         S. Ct. R. 615(b)(4))).

¶ 50                                 CONCLUSION

¶ 51        For the foregoing reasons, we affirm the judgment and conviction. However,

         we order the mittimus corrected to reflect the 1,045 days of credit ordered by

         the trial court.

¶ 52        Affirmed; mittimus corrected.




                                             24